DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-24, as originally filed, are currently pending and have been considered below.
Claim Objections
3A. 	Claims 1-24 are  objected to because of the following informalities:
In claim 1, “ storage container (14)” should be changed  to –storage container --,
“spreading auger (15)” should be changed  to –spreading auger--.
In claim 2, “control unit (22) should be changed to –control unit—
In claim 7, “receiving module (24)” should be changed to –receiving module--;
“transmitting module (23), should be changed to –transmitting module--
 Similarly all numbers should be taken out from claims (1-24) limitations.    
  Appropriate correction is required.

3B.  In claims 2, 9, 5,12, 16 and 21, “CAN” and “WLAN” should be spelled out.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-6, 8-13,15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (USP 2007/0098496).
As Per Claim 1, Hall et al. ( Hall) teaches, a method for operating a self-propelled roadbuilding machine, in particular a road paver (via pavement recycling machine 100) or a feeder,  for producing a road covering comprising an undercarriage  , (via 118, [0033], Fig. 1) which has driven tires or tracks, (Fig.1) and/or at least one further component, such as at least one material conveyor, one storage container   for roadbuilding material, (via tank , [0034]) one spreading auger  ([0013], “the pavement recycling machine may also include an application device, such as a nozzle, to apply rejuvenation materials to the loose aggregate.”)( via outlet 216 [0034])  or one paving screed, [0036] and an operator control station  which is arranged above the undercarriage ,(See  Fig.1) where the undercarriage (118) and the at least one further component ( via nozzle 206) are controlled from the operator control station (( via by control system 400 ) by an operator, ([0027]) [0036], Fig.1) wherein the undercarriage (118) and/or at least one further component are remotely controlled by an operator   who is located outside the operator control station ( Fig. 1) (via by control system 400), ([0028] “a remote control device 102 may enable an operator to step away from the pavement recycling machine 100 to a desired angle and distance to view the operation of the machine 100, while still enabling the operator to control the machine 100 from his or her location”) ([Abstract, [0012-0014].[0028-0031]) via a transmitting module ( via transceiver 414, 412), where data for control purposes is exchanged between the transmitting module (( via transceiver 414, 412) and in each case one receiving module (( via transceiver 414, 412) of the undercarriage (118) or of the at least one further component. ([0050]-[0053], Fig. 4). See Figs. 1-6).
Hall does not explicitly teach where data for control purposes is exchanged between the transmitting module and a receiving module.  
However, Hall teaches,  controller being a Bosch Rexroth RC6-9 controller  and it is executing the control operation and  it is exchanging data with other controllers  and with remote control device which are being transmitted and received through transceiver 412 or 414 ( Fig.4). Therefore, it would have been obvious to one of ordinary skill in the art to recognize that Hall has the teachings of, data for control purposes being exchanged between the transmitting module  and a receiving module.  

As per Claim 2, Hall   teaches the limitation of Claim 1. However, Hall further teaches, wherein a CAN bus system, in particular of a control unit   of the roadbuilding machine, preferably a CAN bus system of the undercarriage  or of the at least one further component, is directly actuated by the transmitting module   for exchanging data for controlling the undercarriage   and/or at least one further component ([0050]-[0053]).

As per Claim 3, Hall   teaches the limitation of Claim 1. However, Hall does not explicitly teach, wherein, before the execution of a control command, the transmitting module is identified, in particular verified, by the receiving module  , in particular of a control unit , or by the receiving module   of the undercarriage   or of the at least one further component. 
However, Hall teaches, In Fig. 4 , the remote control device 408 or 410 is first communicating with the transceiver 412 or 414  before  connecting with the controller 406 or 404 in  order to send command. Therefore, it would have been obvious to one ordinary skill in the art top recognize that, Hall has the teachings of identifying transceiver ( transmitter  or receiver) before sending command or before command execution.
As per Claim 4, Hall   teaches the limitation of Claim 1. However, Hall further teaches, wherein individual control commands are transmitted to the receiving module  , in particular of a control unit , or to the receiving module   of the undercarriage   or of the at least one further component by the transmitting module, or wherein groups of several control commands are transmitted, where several commands are executed in an ( see, Abstract,  Fig. 4, [0050-0053], also see [0045-0049]) ( “at a control console mounted to a machine” [0027]).

As per Claim 5, Hall   teaches the limitation of Claim 1. However, Hall further teaches, wherein the data is exchanged between the receiving module   and the transmitting module in a wireless manner, in particular via radio, laser, WLAN or the like, or in a wired manner. (Abstract, [0052], [0050-0051], [0053], Fig.4),[0003], [0014-0015]). 

As per Claim 6, Hall   teaches the limitation of Claim 1. However, Hall further teaches, wherein the transmitting module   is placed into a receiving apparatus on the operator control station  for direct data transmission with the receiving module   and/or for charging an energy store of the transmitting module .  ( via Abstract,[0027]: “at a control console mounted to a machine”, [0003], [0010], [0014-0015]), (Abstract, [0052], [0050-0051], [0053], Fig.4).

Claim 8 is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 2.
Claim 10 is being rejected using the same rationale as claim 3.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 12 is being rejected using the same rationale as claim 5.
Claim 13 is being rejected using the same rationale as claim 6.
Claim 15  is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 2.

As per Claim 17, Hall   teaches the limitation of Claim 15. However, Hall
Teaches, the transceiver  being configured with the controller 406 (Fig.4)  and is a means of data transfer to and from  controller 406  to remote control device 408 or 410, (See Fig.4).
However, Hall does not explicitly teach,  wherein the transmitting module  can be assigned to a receptacle on the operator control station   of the roadbuilding machine for data transfer and/or for charging an energy store of the transmitting module.
However, the transmitting module  being assigned to a receptacle on the operator control station   of the roadbuilding machine for data transfer and/or for charging an energy store of the transmitting module, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 20 is being rejected using the same rationale as claim 1.
Claim 21 is being rejected using the same rationale as claim 5.
Claim 22  is being rejected using the same rationale as claim 6.
 
Allowable Subject Matter
6.	Claims 7, 14, 18-19 and 23-24 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.